Citation Nr: 0001323	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-21 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an adjustment 
disorder.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a right ear hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a compensable evaluation for a left ear 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to April 
1970.

This appeal arose from a March 1992 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO),which denied entitlement to service 
connection for a back disability.  In July 1998, the RO 
issued a decision which denied service connection for PTSD, 
an adjustment disorder, a right ear hearing loss and 
tinnitus, and which granted service connection for a left ear 
hearing loss, assigning it a noncompensable evaluation 
effective March 25, 1998.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disability in March 1992; the veteran was not properly 
informed of his appellate rights at that time.

2.  The veteran has not been shown by competent medical 
evidence to suffer from a low back disorder, an adjustment 
disorder, PTSD, or tinnitus which can be related to his 
period of service.

3.  The veteran has offered no competent medical evidence 
that he currently suffers from right ear hearing loss by VA 
standards.  

4.  The service-connected left ear hearing loss disability is 
manifested by an average pure tone threshold at 1,000, 2,000, 
3,000 and 4,000 hertz of 49 decibels.  Speech discrimination 
ability is 88 percent in the left ear.


CONCLUSIONS OF LAW

1.  The RO's March 1992 rating action denying service 
connection for a low back disability is not final.  38 C.F.R. 
§ 19.114 (1991).

2.  The claims for service connection for a low back 
disability, an adjustment disorder, PTSD, tinnitus and right 
ear hearing loss are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991.

3.  The criteria for a compensable evaluation for a left ear 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.85, Code 6101 
(1998 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a low back 
disorder, adjustment disorder, PTSD; 
tinnitus and right ear hearing loss

The issues before the Board of Veterans' Appeals (Board) are 
whether the veteran is entitled to service connection for a 
low back disability, an adjustment disorder, PTSD, tinnitus 
and right ear hearing loss.  A veteran who submits a claim 
for benefits to VA shall have the burden of offering 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
a veteran in developing facts pertinent to the claim, and the 
claim must fail.  Epps v. Gober, 126 F.3d 1464-68 ( Fed. Cir. 
1997).

A veteran must demonstrate three elements to establish that a 
claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical, or in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A well grounded claim may be shown where a veteran has served 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran may also establish a well grounded claim for 
service connection under the chronicity provision 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under the case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  According to the applicable regulation, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).


A.  Low back disability

Initially, it is noted that the RO denied entitlement to 
service connection for a back injury in March 1992.  The 
notice of that rating decision has been placed on the left 
flap of the claims folder; however, there is no indication 
that the veteran was notified of his appellate rights, as 
required by 38 C.F.R. § 19.114 (1991).  In March 1998, the 
veteran sought to reopen his claim.  He acknowledged that 
this issue had been previously denied, but he complained 
about the lack of notice of his appellate rights, raising a 
claim of clear and unmistakable error in the March 1992 
rating decision.  In light of the above, the Board finds that 
the March 1992 denial is not final.  Therefore, de novo 
review is appropriate.  Since it has been determined that the 
March 1992 rating action is not final, the claim for clear 
and unmistakable error has been rendered moot.  See 38 C.F.R. 
§ 3.105(a) (1999).

There is no competent medical evidence linking the veteran's 
current low back disability to service; nor is there evidence 
suggesting that arthritis was manifested to a compensable 
degree within one year of his discharge.  Service medical 
records show that during an August 1968 annual examination he 
complained of recurrent back pain; however, the  examination 
was within normal limits.  At the time of the separation 
examination performed in April 1970, he offered no complaints 
concerning his back and the  examination was negative.  

Private outpatient treatment records developed between June 
1986 and October 1991 contained his complaints on June 23, 
1986 of low back pain that radiated down the right leg into 
the foot, with burning, tingling and numbness in the toes.  
He stated that he had had none of these complaints until 
1985, when he was injured on-the-job.  He was hospitalized 
between August and September 1990, at which time he underwent 
a left T10-11 and right T 11-12 partial hemilaminectomy, 
partial peducollectomy, facetectomy and discectomy with 
decompression of the nerve roots and the dura.  Following 
this surgery, he continued to seek treatment for complaints 
of low back pain.

In November 1991, the veteran underwent a VA examination and 
the impression was rule out herniated nucleus pulposus of the 
lumbar area.  It was noted that he had been in a motor 
vehicle accident six years before, with subsequent back pain.  
That same month, a private physician submitted a statement in 
which it was commented that the veteran had had back problems 
since the early 1970's.

The only evidence of a link between any current back disorder 
and service are the statements of the veteran.  However, 
these assertions are insufficient to satisfy the nexus 
requirement because the veteran is a layperson with no 
medical expertise to determine medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

B.  Adjustment Disorder and PTSD

During a VA psychiatric examination in May 1998, the veteran 
expressed his belief that he suffered from anxiety and stress 
related to his war experiences as a boat coxswain.  He also 
claimed that service connection for PTSD is justified.  After 
the examination, the diagnoses were adjustment disorder with 
mixed anxiety and depressed mood and pain disorder associated 
with both psychological factors and general medical 
condition.  The examiner offered no opinion linking this 
disorder to his period of service.  In addition, the examiner 
concluded that the veteran's symptoms did not support a 
diagnosis of PTSD.  Again, the veteran is not competent, as a 
layperson, to render an opinion concerning medical causation.  
See Espiritu, supra.  As there is no competent medical 
evidence linking the veteran's adjustment disorder to service 
and no diagnosis of PTSD, these claims are not well grounded.   

C.  Tinnitus

The veteran has argued that service connection should be 
awarded for tinnitus, a condition that was noted during the 
May 1998 VA examination.  The record suggests that the 
veteran was exposed to loud noises, namely small arms fire 
and artillery, during service.  However, there is no 
competent medical evidence of record linking his tinnitus to 
his service.  Rather, the VA examination conducted in May 
1998 noted that this condition first manifested in 1985 after 
a middle ear infection.  Since no competent medical evidence 
of a nexus between any currently diagnosed tinnitus and his 
period of service has been demonstrated, the claim is not 
well grounded.

D.  Right ear hearing loss 

The veteran contends that he developed right ear hearing loss 
after suffering acoustic trauma in service.  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of frequencies 500, 
1,000, 2,000, 3,000 or 4,000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

After a careful review of the evidence of record, the Board 
finds that the claim for service connection for right ear 
hearing loss is not well grounded.  While there is evidence 
that the  veteran was exposed to loud noise during service, 
there is no competent medical evidence that he has been 
diagnosed with a hearing loss disability, as defined by VA 
regulations.  Specifically, a VA audiological evaluation in 
May 1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
5
5
20







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  As  there is no disability as 
defined by law for which service connection may be awarded, 
the claim for service connection for right ear hearing loss 
is not well grounded.  

E.  Conclusion

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

II.  Entitlement to a compensable 
evaluation for a left ear hearing loss 
disability

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Evaluations of unilateral defective hearing range 
from noncompensable to a 10 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Part 4, Codes 6100-6110 
(1998 & 1999).

In situations where service connection has been granted for 
defective hearing involving only one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where the hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. § 4.85, Part 4, Codes 6100-6101 
(1998 & 1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The evidence of record demonstrated a left ear hearing loss 
in service and a current left ear hearing loss disability.  
VA examined the veteran in May 1998.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
40
30
25
65
75

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The pure tone threshold at 1,000, 
2,000, 3,000 and 4,000 hertz in the left ear was 49 decibels.

Pursuant to a schedule for rating disabilities, the current 
defective auditory acuity in the left ear is a Level II under 
both the older regulations and those in effect as of June 10, 
1999; the auditory acuity in the right ear is considered to 
be normal for VA purposes.  Accordingly, no more than the 0 
percent evaluation is warranted under the current provisions 
of the schedule for rating disabilities.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.85, Code 6101 
(1998 & 1999).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for a left ear hearing loss disability.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left ear hearing loss has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Service connection for a low back disorder, an adjustment 
disorder, PTSD, tinnitus and a right ear hearing loss is 
denied.

A compensable evaluation for a left ear hearing loss 
disability is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

